CPLR 5241 was enacted to provide an expeditious method of enforcing support orders but it did not intend to "eliminate the due process rights of a judgment debtor (see, Shutt v Shutt, 133 Misc 2d 81, 82-83). Thus, while defendant’s asserted "mistake of fact” is not specifically within that statutory definition (CPLR 5241 [a] [8]), an income execution is not justified in this case because plaintiff’s attorneys failed to comply with the notice and levy requirements of the statute (see, Shutt v Shutt, supra, at 84). (Appeal from order of Supreme Court, Erie County, Francis, J. — income execution.) Present — Dillon, P. J., Green, Pine, Balio and Davis, JJ.